Citation Nr: 1533275	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

On his September 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a hearing.  Subsequently, in an August 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

For the entire disability rating period under appeal, the weight of the probative evidence is against a finding that the Veteran's degenerative arthritis of the right knee was manifested by ankylosis of the knee, recurrent subluxation or lateral instability of the knee, limitation of flexion of the knee to 15 degrees, limitation of extension of the knee to 20 degrees, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs (DC) 5256-5263 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in February 2011 and January 2012.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in August 2013 and a SSOC in July 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations to evaluate his right knee in February 2011, February 2012, and June 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that his degenerative arthritis of the right knee warrants a higher disability rating than the currently assigned 20 percent rating.

The Veteran's degenerative arthritis of the right knee more nearly approximates the criteria for a 20 percent rating.  38 C.F.R. § 4.71a, DCs 5256-5263 (2014).

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2014).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).
DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2014).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2014).

In a February 2011 Compensation and Pension (C&P) examination report, the Veteran was evaluated for a right knee disorder.  The Veteran reported that he sustained an injury to his right knee while in active service and that it had increased in severity.  He noted that it was particularly worse over the past year.  The Veteran wore a TENS unit given to him by the Pain Clinic for pain control, though he reported that he continued to have significant pain.  He reported that his knee swells considerably.  The Veteran reported marked weakness, stiffness, and giving way with subluxation.  He noted that this occurred approximately three to four times per month.  The Veteran reported flare-ups and the major ones caused subluxations.  He also noted he had flare-ups without subluxations.  

The Veteran reported continuous pain which he rated at six to seven out of 10 and during flare-ups at eight out of ten.  Because of the problems of his right knee giving out and subluxations, the Veteran reported that he had limited his activity quite markedly and had not been able to work for 10 years.  He noted that over the past year he "progressed downhill quite rapidly."  The Veteran used a knee brace and walked with a cane.  He reported that his flare-ups were initiated most frequently with subluxations, otherwise the flare-ups were initiated by activities such as walking or standing.  The Veteran reported he could walk about one block and that stairs were difficult and could cause a subluxation.  

The VA examiner noted that a year previous to the C&P examination, the Veteran was walking without his right knee locking up and his subluxations were infrequent.  He did not use a brace or a cane and he did not have problems with falling.  The Veteran's pain was much less over a year ago.  

The VA examiner reported that the Veteran's right knee was somewhat swollen and tender, probably with effusion.  He noted that the Veteran wore a knee brace and used a cane.  Further examination revealed that it was difficult to establish varus or valgus because of the limitations of motion of the right knee.  There was however no anterior or posterior motion that could be seen and no abnormal movement of the knee laterally.  Range of motion results were extension to zero degrees, however flexing could be done with considerable pain to 30 degrees.  There was marked pain and obvious loss of endurance and coordination as well as fatigue.  The Veteran's gait was guarded and he walked with a cane.  The Veteran was diagnosed with degenerative arthritis of the right knee.

In a February 2012 C&P examination report, the Veteran was diagnosed with osteoarthritis in his right knee.  The Veteran did not report flare-ups which impacted the function of his knee but reported daily constant pain.  Range of motions results were right knee flexion to 70 degrees with objective evidence of painful motion beginning at 70 degrees and right knee extension to zero degrees or any degree of hyperextension with objective evidence of painful motion beginning at zero degrees or any degree of hyperextension.  

The Veteran was unable to perform repetitive-use testing with three repetitions.  The VA examiner noted that when the Veteran was asked to perform range of motion tests, he was guarded, protective, and in the examiner's opinion, the Veteran's effort was felt to be minimal.  The examiner further noted that the Veteran was able to flex both knees to 90 degrees while seated.  The Veteran reported that he treated his knee pain by soaking them in a hot bath.  The VA examiner remarked that it would be physiologically impossible for the Veteran to soak his knees in the bath tub without flexing his knees significantly more than what he was willing or able to demonstrate during the examination.  

The Veteran had additional limitation in range of motion and functional loss and/or function impairment of his right knee which consisted of less movement than normal, more movement than normal, and pain on movement.  The examiner noted that the Veteran wore a knee brace on his right knee but no brace on his left.  While seated, he kept both legs extended.  The Veteran had tenderness or pain to palpation for joint line or soft tissue in his right knee.  Muscle strength testing was right knee flexion and extension 3/5, or active movement against gravity.  

The examiner was unable to test joint stability for anterior instability, posterior instability, and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran never had "shin splints," a meniscal condition or a surgical procedure for a meniscal condition, a total knee joint replacement, or arthroscopic or other knee surgery.  There were no residual signs and/or symptoms due to arthroscopic or other knee surgery.  The Veteran had no scars related to his right knee arthritis.

The VA examiner noted that the Veteran was asked to ambulate in the examination room several times with and without his knee brace and cane.  At least twice, the Veteran had a normal gait but was observed to stop and favor his right leg.  The VA examiner further noted that the examination was not felt to be an accurate picture of the Veteran's right knee condition as in addition to being able to sit in his bath tub, he manipulates stairs to go up to his second floor apartment several times a day.  This was incongruent with the Veteran's demonstrated right knee limitations on examination.  The Veteran used a cane regularly as a normal mode of locomotion.  The examiner noted that the Veteran right knee was not so impaired to such a degree that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Imaging studies of the Veteran's right knee were performed and degenerative or traumatic arthritis was documented.  There was no x-ray evidence of patellar subluxation and no other significant diagnostic test findings and/or results.  The VA examiner noted that the degenerative joint disease in the Veteran's non-service-connected left knee was worse than his service-connected right knee.  The Veteran's knee would not impact his ability to work.

The VA examiner noted again that the Veteran's effort to comply with the examination was minimal and not congruent with his reports of sitting in a bath tub and manipulating stairs.  Given this, the VA examiner opined that it was less likely than not that the Veteran's right knee condition alone would limit his gainful employment.

In a June 2014 C&P examination report, the Veteran was diagnosed with right knee arthritis.  Range of motion results were right knee flexion to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  Right knee extension was to zero degrees or any degree of hyperextension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and there were no additional limitations in range of motion.  The Veteran had no functional loss and/or functional impairment of his right knee and lower leg and no tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was normal for both right knee flexion and extension.  

Joint stability tests were normal for anterior instability, posterior instability, and medial-lateral instability of the right knee.  The Veteran had never had "shin splints," a meniscus condition, a meniscectomy, or a total knee joint replacement in his right knee.  The Veteran had a scar related to arthroscopic surgery in his left knee, but it was not greater than 39 square cm and his left knee is not service-connected.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's right knee.  The Veteran used a knee brace and a cane regularly for his right knee.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Diagnostic testing and imaging studies of the right knee were performed and degenerative or traumatic arthritis was documented in the Veteran's right knee.  There was no x-ray evidence of patellar subluxation.  There were no other significant diagnostic test findings and/or results.  The VA examiner noted that the Veteran's knee and/or lower leg condition would not impact his ability to work.  The examiner noted that he was unable to opine without speculating whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  He was likewise unable to describe without speculating any such additional limitation due to pain, weakness, fatigability, or incoordination in degrees of additional range of motion loss due to "pain on use or during flare-ups."  The examiner's rationale was that he had not personally assessed or witnessed a flare-up with the examination and repeated joint assessment.  

The Board has not overlooked the Veteran's lay statements with regard to the severity of his degenerative arthritis of the right knee.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions that his knee symptoms have worsened to be competent and probative, the objective medical findings, x-ray scans, and opinions provided by the February 2011, February 2012, and June 2014 VA examiners have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned ratings are warranted for the Veteran's disability and no higher evaluation is appropriate.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Based on this evidence, a disability rating in excess of 20 percent is not warranted.  While it was noted in the February 2011 C&P examination report that the Veteran had subluxations three to four times per month, there was no objective evidence to confirm this, just the Veteran's descriptions.  Additionally, the subsequent February 2012 and June 2014 C&P examination reports affirmatively denied that the Veteran had a history of patellar subluxations.  As a result, a separate disability rating based on instability or subluxation is not warranted.  38 C.F.R. § 4.71a, DC 5257 (2014).

At no point during the pendency of the appeal did the Veteran qualify for a separate rating or a rating in excess of 20 percent under any diagnostic code.  The Veteran does not have ankylosis of his right knee so DC 5256 is inapplicable.  38 C.F.R. § 4.71a, DC 5256 (2014).  Likewise, his right knee flexion was not limited to 15 degrees so a disability rating higher than 20 percent is not applicable under DC 5260.  38 C.F.R. § 4.71a, DC 5260 (2014).  The Veteran's right knee extension was not limited to 10 degrees so a separate disability rating is not applicable under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2014).  The Veteran does not have impairment of the tibia or fibula so DC 5262 is inapplicable.  38 C.F.R. § 4.71a, DC 5262 (2014).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected degenerative arthritis of the right knee such as less movement than normal, pain, and stiffness.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's right knee degenerative arthritis symptoms with the schedular criteria, the Board finds that his symptoms of less movement than normal, pain, and stiffness are congruent with the disability picture represented by the 20 percent rating assigned.  See 38 C.F.R. § 4.71a, DC 5260 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his right knee degenerative arthritis with the pertinent schedular criteria does not show that his service-connected degenerative arthritis of the right knee presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's degenerative arthritis of the right knee.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the record reveals that the Veteran's claim for a TDIU was most recently denied in a February 2015 rating decision and the Veteran did not appeal such decision.  The evidence added to the claims file subsequent to the TDIU denial does not raise the issue of unemployability due to service-connected disability.  A TDIU claim has therefore not been inferred.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right knee is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


